Citation Nr: 1538013	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-25 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer 

2.  Entitlement to service connection for residuals of kidney cancer 

3.  Entitlement to service connection for erectile dysfunction 

4.  Entitlement to a compensable disability evaluation bilateral hearing loss. 

5.  Entitlement to special monthly compensation based on loss of use of a creative organ. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has put forth a primarily presumptive theory of entitlement for service  connection for prostate cancer, residuals of kidney cancer and erectile dysfunction based on herbicide exposure during his service in Vietnam.  The claim regarding special monthly compensation based on loss of use of a creative organ is inextricably intertwined with the service connection issues.  Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including prostate cancer) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran has not asserted that he set foot in Vietnam, but he has reported that his ships, the U.S.S. Wedderburn and Wilson, were in the waters off of the Republic of Vietnam including while on missions in Da Nang Harbor, and alleges possible exposure at such locations. 

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, --- Vet. App. --- (13-3339) (April 23, 2015).  Thus, the prior interpretation with respect to Da Nang harbor is invalid.

In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang harbor, the Board finds that, while further delay is regrettable, the matter may need additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang harbor with regard to the presumption of herbicide exposure.

At the time of his October 2014 hearing, the Veteran testified that his hearing had become worse since the last VA examination that was performed on him.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary additional development indicated by the ruling in Gray v. McDonald, particularly with respect to securing records which may bear upon whether the Veteran's ships,  the U.S.S. Wedderburn and Wilson, were actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.
      
3.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, the AOJ should readjudicate the Veteran's claims, to include consideration given to his statements regarding service in Da Nang harbor, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang harbor with regard to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




